Case:19-12400-JGR Doc#:427 Filed:08/19/21             Entered:08/19/21 08:18:19 Page1 of 1




                          UNITED STATE BANKRUPTCY COURT
                           FOR THE DISTRICT OF COLORADO

 In re:                                     )
                                            )
 SKYFUEL, INC.,                             )      Case No. 19-12400-JGR
                                            )      Chapter 11
               Debtor.                      )

                            NOTICE OF WITHDRAWAL
                     OF DEBTOR'S OBJECTION TO CLAIM NO. 20-1

        SkyFuel, Inc., by and through its undersigned counsel, hereby withdraws SkyFuel, Inc.'s
 Objection to Claim of CSP Plaza (ECF No. 419) without prejudice.

 Dated: August 19, 2021
                                            Respectfully submitted,

                                            AKERMAN LLP


                                              /s/ Amy M. Leitch
                                            David W. Parham, SBN: 15459500
                                            2001 Ross Avenue, Suite 3600
                                            Dallas, TX 75201
                                            Telephone:    (214) 720-4300
                                            Facsimile:    (214) 981-9339
                                            david.parham@akerman.com

                                            and

                                            Amy M. Leitch, #46837
                                            50 North Laura Street, Suite 3100
                                            Jacksonville, FL 32202
                                            Telephone:     (904) 798-3700
                                            Facsimile:     (904) 798-3730
                                            amy.leitch@akerman.com

                                            COUNSEL FOR SKYFUEL, INC.




 59554083;1
